DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of claims 1-4 to the restriction made on 04/11/2021 is acknowledged.
However, Applicant's presently added claims 9-13 are treated as withdrawn as they are directed to an embodiment which was originally restricted and non-elected in the reply on 04/11/2021. They do not reasonably fall within the originally elected embodiment of claims 1-4. As such Applicant's claims 9-13 are not examined herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima et al. (US 6,709,226 B2).
Maejima teaches a vacuum pump (Fig. 1, Col. 4, lines 6-64) comprising:
a rotor (1, 2, 3)  (Fig. 1, Col. 4, lines 6-64);
a stator (constituted by stator blades 10, casing 4 (Fig. 1, Col. 4, lines 6-64);
a rolling bearing (6) configured to support a rotor shaft (3) provided at the rotor; (Col. 6, lines 53-64); and 
a vibration sensor (30) (Fig. 1) configured to detect vibration of the roller bearing (Col. 4, line 65-Col. 5, line 5). Note that the vibration sensor as disclosed detects vibration of the bearing since the vibration of the rotor and shaft arise from vibration of the bearing.
Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becourt et al. (US 2012/0209569 A1) hereinafter Becourt.
Becourt teaches a vacuum pump (para. 0047) comprising a rotor (para. 0002); a stator (para. 0002), a rolling bearing configured to support a shaft provided at the rotor (paras. 0035, 0059); and a vibration sensor (9) configured to detect vibration of the rolling bearing (para. 0003).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maejima in view of Gupta et al. (US 2014/0355644 A1) hereinafter Gupta.
Regarding claim 2, Maejima teaches all the claimed limitations as stated above in claim 1 including a base provided with the roller bearing (Fig. 1). Maejima fails to teach and a circuit board directly fixed to the base or fixed to the base through other members, the vibration sensor being mounted on the circuit board, wherein a resonant frequency of the circuit board is set higher than a frequency range of vibration of the rolling bearing.
	However, Gupta teaches a pump (para. 0085) comprising a rolling bearing (12) (Fig. 1) and an arrangement for measuring vibration of the bearing (0044). The arrangement comprises a vibration sensor (24) mounted to a  circuit board (32) (Fig. 1; para. 0038). Gupta further teaches a resonant frequency of the circuit board is set higher than a frequency range of vibration of the rolling bearing (para. 0046).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Maejima by mounting the vibration sensor on a circuit board fixed to the base as taught by Gupta as all claimed parts were known and the combination would have yielded none but an expected result; namely the vibration sensor determining vibration of the rolling bearing.
Regarding claim 3, Maejima as modified by Gupta teaches all the claimed limitations as stated above in claim 2. Maejima as modified by Gupta further 
teaches the circuit board is made of a metal (Gupta, para. 34).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohtachi et al. (US 8,690,525 B2) teaches a vacuum pump comprising a rotor a stator a rolling bearing and a vibration sensor for detecting contact between the rotor and the stator.
Kogame (US 2012/0034066 A1) teaches a vacuum pump comprising a rotor a stator a rolling bearing and a plurality of gap sensors provided on a rotor shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745